ORDER

Nautilus Group, Inc. (Nautilus) filed a motion under 28 U.S.C. § 2106 to remand this matter to the district court to reconsider in view of a related opinion of this court. Nautilus further requests that this court issue the mandate in a shortened time period. While Icon Health and Fitness, Inc. (Icon) does not oppose this motion, it requests that this court’s order include instructions that the district court should consider additional relevant evidence and arguments. The merits panel *258that heard the initial appeal considered these motions. Because Nautilus and Icon agree that there is substantial overlap between Nautilus Group, Inc. v. Icon Health & Fitness, Inc., No. 03-1418, 82 Fed.Appx. 691 (Fed.Cir. Nov. 18, 2003) and this case, and because Nautilus and Icon agree that the wisest use of judicial resources is to remand this matter, this court partially grants Nautilus’s motion.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The matter is remanded to the United States District Court for the Western District of Washington for reconsideration in view of Nautilus Group, Inc. v. Icon Health & Fitness, Inc., No. 03-1418 (Fed. Cir. Nov. 18, 2003). The district court may consider new evidence and arguments.
(2) The mandate shall issue in accordance with Federal Rule of Appellate Procedure 41.